Citation Nr: 0312265	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Pitt County Memorial Hospital 
from April 6, to May 13, 1996.  

(The issue of an effective date earlier than March 27, 2001, 
for an award of a total rating based on individual 
unemployability due to service-connected disabilities is the 
subject of a separate appellate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) medical center (VAMC) in Winston-Salem, North Carolina.  

In April 1999 the veteran submitted a list of medical 
expenses incurred at private facilities between 1995 and 
1999.  It is unclear whether he is claiming payment or 
reimbursement for these medical expenses.  This matter is 
referred to the RO for clarification and appropriate action.  
This decision is confined to the time period as stated on the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran was treated at Pitt County Memorial Hospital 
from April 6, to May 13, 1996 for cancer of the esophagus.  

2.  Service connection for cancer of the esophagus was 
established by rating decision dated in May 1996.  The 
veteran was notified of the decision on May 6, 1996.  

3.  The veteran's application for payment or reimbursement of 
the unauthorized medical expenses incurred at Pitt County 
Memorial Hospital was received by VA on April 27, 1999. 


CONCLUSION OF LAW

The application for payment or reimbursement of the 
unauthorized medical expenses incurred at Pitt County 
Memorial Hospital from April 6, to May 13, 1996 was not filed 
in a timely manner.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.126 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
were provided with a Statement of the Case on the issue and 
that in August 2001, the Board remanded the issue to insure 
compliance with the VCAA.  In September 2001 the veteran was 
furnished a letter by the RO that provided notification of 
the information and medical evidence necessary to 
substantiate this claim, to include what evidence the VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The VAOPC has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran and 
necessary to properly adjudicate this claim.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would responsible for 
submitting the evidence. As such, more specific notice is not 
indicated.  

The veteran is claiming payment or reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment for cancer of the esophagus that he received at 
Pitt County Memorial Hospital in April and May 1996.  In his 
substantive appeal, he states that he was never informed by 
the VA that he could be reimbursed and requests that the two 
period be waived. 

The record shows that the veteran received treatment for his 
service connected cancer of the esophagus at Pitt County 
Memorial Hospital from April 6, to May 13, 1996.  Service 
connection for cancer of the esophagus was established by 
rating action dated on May1, 1996 and that the veteran was 
notified of the decision on May 6, 1996.  The veteran's claim 
for the payment or reimbursement of these unauthorized 
medical expenses was received by VA on April 27, 1999.  

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2002).

Claims for payment or reimbursement of the expenses of 
medical care or services not previously authorized must be 
filed within the following time limits: 

(a)	A claim must be filed within 2 years after the date 
the care or services were rendered (and in the case of 
continuous care, payment will not be made for any part 
of the care rendered more than 2 years prior to  filing 
claim), or 

(b)	 In the case of services rendered prior to a VA 
adjudication allowing service-connection: 

(1)	The claim must be filed within 2 years of the 
date the veteran was notified by VA of the 
allowance of the award of service-connection. 

(2)	VA payment may be made for care related to the 
service-connected disability received only within 
a 2-year period prior to the date the veteran 
filed the original or reopened claim which 
resulted in the award of service-connection but 
never prior to the effective date of the award of 
service-connection within that 2-year period.

(3)	VA payment will never be made for any care 
received beyond this 2-year period whether service 
connected or not.  38 C.F.R. §  17.126.

The Board has considered the veteran's contentions.  However, 
the Board is bound by the pertinent law and regulations.  In 
this regard the VA regulations are very specific in that a 
claim must be filed within 2 years after the date the care or 
services were rendered or within two years of notice of the 
establishment of service connection.  The veteran's claim was 
submitted approximately three years after he received notice.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim and the claim must be denied.  


ORDER

The claim for payment or reimbursement for unauthorized 
medical expenses incurred at Pitt County Medical Center from 
April 6, to May 13, 1996 is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

